UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          KERN, MORAN, and ALDYKIEWICZ
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                         Staff Sergeant SEAN B. ADAMS
                          United States Army, Appellant

                                   ARMY 20120665

                             Headquarters, Fort Hood
                         Patricia H. Lewis, Military Judge
    Lieutenant Colonel Craig E. Merutka, Acting Staff Judge Advocate (advice)
         Colonel Stuart W. Risch, Staff Judge Advocate (recommendation)
         Colonel Richard W. Rousseau, Staff Judge Advocate (addendum)


For Appellant: Major Vincent T. Shuler, JA; Captain Patrick A. Crocker, JA.

For Appellee: Lieutenant Colonel James L. Varley, JA.


                                      22 May 2014

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per curiam:

       Upon review of the entire record pursuant to Article 66, UCMJ, we note that
the convening authority deferred appellant’s adjudged and automatic forfeitures until
action, effective 19 July 2012. However, the convening authority’s action
erroneously states that the adjudged and automatic forfeitures were deferred
effective 19 July 2013. We further note that this lengthy period of deferred
forfeitures undercuts appellant’s claim, personally raised pursuant to United States
v. Grostefon, 12 M.J. 431 (C.M.A. 1982), that the dilatory post-trial processing of
his case warrants relief, where it took 526 days to process appellant’s court-martial
to action. Additionally, the staff judge advocate recommended that the convening
authority approve one month of confinement less than the pretrial agreement
required because of the post-trial delay in this case, clemency which the convening
authority approved. Given this extensive relief, the matters raised pursuant to
Grostefon do not warrant additional relief. The findings and the sentence as
approved by the convening authority are AFFIRMED.
ADAMS—ARMY 20120665


                      FOR THE
                      FOR THE COURT:
                              COURT:




                      MALCOLM
                      MALCOLM H.  H. SQUIRES,
                                     SQUIRES, JR.
                                               JR.
                      Clerk of Court
                      Clerk of Court




                        2